DETAILED ACTION
Allowable Subject Matter
Claim 8 is allowed.

Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if written in independent form including all limitations of independent claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  “each pass recording process” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the linefeed process started immediately before each pass recording process…” However, it would seem that each pass recording process would be preceded by a distinct linefeed process, and thus to state that the linefeed process before each pass recording process would seem to imply that only a single instance of the linefeed process preceded all pass recording processes. Correction is required.
Because all claims depend from claim 1, they are also rejected on this basis. 
Further, pursuant to Examiner and Applicant’s previous conversations regarding the “whether/in a case that” language of claim 1, it must be clear that the error condition must be satisfied for the cases to be evaluated. Given the wording of the claim as it stands, it would seem that the cases would be evaluated whether or not the error condition is met. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood exactly what the claim is intended to mean. The claim recites “wherein a flow…signal output from the sensor…” It is not understood how this language is intended to connect to the rest of the claim. That is, there seems to be language missing that 1) links the quoted language to the rest of the claim and 2) gives the language meaning itself. It would seem that the quoted language is just one long description of the claimed flow without a verb or object. Correction is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood exactly what the claim is intended to mean. The claim recites “in a case,” something occurs, “in a case,” something else occurs. It is not clear whether the cases are to be contingent on each other or alternatives to each other. Correction is required.
Because all claims depend from claim 1, they are also rejected on this basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (7,450,265) in view of Suzuki (2005/0280378) and Iesaki et al. (2011/0074856).

	Regarding claims 1, 6 and 7, Austin teaches an image recording apparatus, comprising:
	a power source (fig. 12, item 1220);
	a drivable device (fig. 12, item 1238, note that conveyor motor controls conveyor roller) configured to be driven by power supplied from the power source (see fig. 12);
	a head (fig. 12, item 1240);
	a motor (fig. 12, item 1246) configured to be driven by power supplied from the power source (see fig. 12);
	a carriage (note that the presence of a carriage motor necessitates the presence of a carriage), on which the head is mounted, the carriage being configured to move by a driving force transmitted from the motor (see figs. 7, 12);
		a controller configured to conduct a recording process, the recording process including a linefeed process, in which the drivable device conveys a recordable medium by a predetermined amount, and a pass recording process, in which the head records an image in a pass, the linefeed process and the pass recording process being conducted alternately, the recording process being started after setting the recordable medium at a position where an earliest pass recording process starts, the controller being configured to, in the recording process (see figs. 7, 12),
	control the power source to generate a first driving current to drive the drivable device, the first current being variable (see figs. 7, 12),
	control the power source to generate a second driving current to drive the motor, the second current being variable (see figs. 7, 12)
	set a current to be supplied to the motor (see fig. 14, note that the carriage motor and the feed motor are simultaneously fed current for operation).
	Austin does not teach setting a current calculated by subtracting the first driving current from an allowable current to the power source as a limitation current, the limitation current being a maximum current allowed to be supplied by the motor, and controlling the power source to supply the first driving current to the drivable device to drive the drivable device and simultaneously supply the second driving current not exceeding the maximum current to the motor to drive the motor. 
Suzuki teaches driving two motors by applying currents to the motors, the maximum allowable current to a second motor being determined by subtracting a maximum allowable current to a first motor from a maximum allowable total current between the two motors (Suzuki, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the current determination technique disclosed by Suzuki to the carriage and conveyance motors of Austin because doing so would allow for more dynamic motor control in the printing device thereby increasing print quality and throughput.
	Austin in view of Suzuki does not teach a sensor configured to output a signal corresponding to a behavior of the carriage; 
a memory storing ideal behavior characteristics of the carriages (fig. 3, item 133, see figs. 6, 7, note that several ideal carriage stop positions must be stored); and
 	wherein, when the controller determines, for each pass recording process, based on the signal output from the sensor, whether the behavior of the carriage satisfies an error condition,
in a case where the controller determines that the drivable device has completed a targeted conveying action, issue an alert, the targeted conveying action being one of setting the recordable medium at the position where image recording on the recordable sheet starts, and the linefeed process started immediately before each pass recording process (note that the linefeed is being used here), and
in a case where the controller determines that the drivable device has not completed the targeted conveying action, control the motor to cause the carriage to continue moving without issuing the error alert. 
Iesaki teaches determining from a signal output from a carriage sensor that a carriage has stopped in an incorrect position due to an error of motor current and issuing an error alert based on that determination (Iesaki, see fig. 8, Note that if a minor upward lift occurs at S175, an error condition is met. Then, because the sheet conveyance has not been completed and instead stopped in mid-carriage scan, the carriage continues to be scanned at S191 without issuance of an error message. Then, at S193, if the sheet is discharged normally, i.e., the linefeed process is completed, the flow proceeds to S197 to issue an error message. Note that, as defined above, claimed linefeed process encompasses both 1) short sheet feeding in between carriage passes and 2) sheet discharges. That is, a sheet discharge is executed after the last pass of the carriage so as to occur alternately with carriage passes. Further, a sheet discharge conveys the sheet by a predetermined amount). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Iesaki’s carriage-stop determination technique to the device disclosed by Austin in view of Suzuki because doing so would prevent device malfunction. 
The rejection above has defined the targeted conveying action as Iesaki’s sheet discharge. While it is believed this is a reasonable interpretation of the claim language, as detailed above, the alternative argument could be made that whether the targeted conveying action was a linefeed between two carriage scans or the final linefeed of a sheet discharging the sheet, either one would have been an obvious variant of the other. 

Regarding claim 2, Austin in view of Suzuki and Iesaki teaches the image recording apparatus according to claim 1, wherein a flow of controlling the motor by the controller to cause the carriage to continue moving  when the controller determines that the behavior of the carriage satisfies the error condition based on the signal output from the sensor, and in a case where the drivable device has not completed the targeted conveying action, includes suspending the motor while the targeted conveying action is incomplete an controlling the motor to resume moving after completion of the targeted conveying action (Iesaki, see fig. 8, see 112 rejection). 

Regarding claim 3, Austin in view of Suzuki and Iesaki teaches the image recording apparatus according to claim 2, wherein, in a case where the drivable device has completed the targeted conveying action, and after the controller controls the motor to cause the carriage to continue moving, in a case where the behavior of the carriage satisfies the error condition based on the signal output from the sensor, the controller is configured to issue the error alert (Iesaki, fig. 8, see 112 rejection). 

Regarding claim 5, Austin in view of Suzuki and Iesaki teaches the image recording apparatus according to claim 1, wherein, in a case where the controller determines that the carriage moves in a reverse direction opposite a regular moving direction by the motor based on the signal output from the sensor, the controller issues the error alert (Note that because neither “reverse direction” nor “regular moving direction” have been defined by the claim, so long as an error alert is issued in any moving direction, the claimed limitation is met). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853